DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 2009/0075354 to Reneker.
Regarding Claim 1-2, 5 and 10
	Reneker teaches a composite material comprising a nonwoven fabric and/or polyethylene support (30) and a membrane (20) that is laminated on the support formed of electrospun nanofibers comprising two or more polymers including a water soluble polymer material such as polyvinyl pyrrolidone and a functional material wherein the functional material may be dissolved by moisture such as a peptide and various other components such as an additional polymer such as polyethylene glycol (Reneker, abstract, paragraph [0021], [0025], [0027]-[0031]]). 
Regarding the limitations “wherein when a user applies water to the membrane, the water-soluble polymer material is dissolved by the water so as to release the functional 
Regarding the limitations directed to a beauty care pack recited in the preamble, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since Reneker teaches a substantially similar structure and composition as the claimed invention, the invention of Reneker is suitable for use as claimed.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 2009/0075354 to Reneker in view of US Pub No. 2011/0259518 to Tojo.
Regarding Claim 3
	The prior art combination does not appear to teach the inclusion of a releasable film. However, Tojo teaches a similar nanofiber membrane comprising water-soluble polymer and polymer material (Tojo, abstract, paragraphs [0040], [0042], and [0069]). Tojo teaches that the membrane comprises a releasable film which may be stripped off after application for example .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 2009/0075354 to Reneker in view of US Pub No. 2008/0069845 to Makihara.
Regarding Claim 8
	Reneker does not appear to teach a printed layer between the membrane and the support. However, Makihara teaches a skin application sheet comprising an ultrafine fiber membrane and a support (Makihara, abstract). Makihara teaches that the composite comprises a printed patterned layer on top of the support and below the membrane (Id., paragraph [0043]- [0047]). Makihara teaches that said printed pattern provides a mark indicating front or back for the user to avoid confusion (Id., paragraph [0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of Reneker and to include a printed pattern layer between the membrane and the substrate as taught by Makihara, motivated by the desire to form a conventional ultrafine membrane composite having improved markings leading to ease of use and reduced confusion by the user. 

Response to Arguments
Applicant’s arguments, with respect to claims 1-3, 5, 8 and 9 over Tojo, have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 8 and 9 over Tojo has been withdrawn.  However, the claims remain rejected as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786